


Exhibit 10.74
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN
(AS AMENDED AND RESTATED ON JULY 23, 2014)
TIME-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT
THIS TIME-BASED RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), is made by
and between Willis Group Holdings Public Limited Company and any successor
thereto (the “Company”) and the individual (the “Associate”) who has signed or
electronically accepted this Agreement (including the schedules attached hereto)
in the manner specified in the Associate’s online account with the Company’s
designated broker/stock plan administrator.
WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
WHEREAS, the Committee (as defined in the Plan) has determined that it would be
to the advantage and best interest of the Company and its shareholders to grant
an award of Restricted Share Units (as hereinafter defined) provided for herein
to the Associate as an incentive for increased efforts during the Associate’s
employment with the Company, its Subsidiaries (as defined in the Plan) or its
Designated Associate Companies (as defined in the Plan), and has advised the
Company thereof and instructed the undersigned officer to prepare said
Agreement;
NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
Defined terms used in this Agreement shall have the meaning specified in the
Plan or below unless the context clearly indicates to the contrary.
Section 1.1 - Good Cause [or Cause]
“Good Cause” [or “Cause”] [shall have the meaning ascribed in the Associate's
employment agreement.]
Section 1.2 - Good Reason
“Good Reason” [shall have the meaning ascribed in the Associate's employment
agreement.]
Section 1.3 - Grant Date
“Grant Date” shall mean the date set forth in a schedule to the Agreement or
communicated to the Associate through his or her online account with the
Company’s designated broker/stock plan administrator.
Section 1.4 - Plan
“Plan” shall mean the Willis Group Holdings Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.
Section 1.5 - Pronouns
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.
Section 1.6 - Restricted Share Units or RSUs
“Restricted Share Units” or “RSUs” shall mean a conditional right to receive
Shares pursuant to the terms of the Plan and this Agreement upon vesting and
settlement, subject to the Associate’s continued employment




--------------------------------------------------------------------------------




through each vesting date set forth in a schedule to the Agreement or provided
to the Associate through the Associate’s online account with the Company’s
designated broker/stock plan administrator, unless otherwise set forth in this
Agreement.
Section 1.7 - Shares
“Shares” shall mean Ordinary Shares of the Company, Nominal Value of $0.000115
each, which may be authorized but unissued.
ARTICLE II
GRANT OF RESTRICTED SHARE UNITS
Section 2.1 - Grant of the Restricted Share Units
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule A to this Agreement, the Company hereby grants
to the Associate the number of RSUs specified in a schedule to the Agreement or
as stated in the Associate’s online account with the Company’s designated
broker/stock plan administrator. In circumstances where the Associate is
required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule B, the Associate agrees that the grant of RSUs
pursuant to this Agreement is sufficient consideration for the Associate
entering into such agreement.
Section 2.2 - RSU Payment
The Shares to be issued upon vesting and settlement of the RSUs must be fully
paid up prior to issuance of Shares by payment of the Nominal Value per Share.
The Committee shall ensure that payment of the Nominal Value for any Shares
underlying the RSUs is received by it on behalf of the Associate at the time the
RSUs vest from a non-Irish Subsidiary or other source and shall establish any
procedures or protocols necessary to ensure that payment is timely received.
Section 2.3 - Employment or Service Rights
Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations, where applicable, the rights and obligations of the Associate under
the terms of his office or employment with the Company or any Subsidiary or
Designated Associate Company shall not be affected by his participation in this
Plan or any right which he may have to participate in it. The RSUs and the
Associate’s participation in the Plan will not be interpreted to form an
employment agreement or service contract with the Company or any Subsidiary or a
Designated Associate Company. The Associate hereby waives any and all rights to
compensation or damages in consequence of his Termination of Service for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to vest in his RSUs as a result of such
Termination of Service. If, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Associate shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims.
Section 2.4 - Adjustments in RSUs Pursuant to Change of Control or Similar
Event, etc.
Subject to Sections 12 and 13 of the Plan, in the event that the outstanding
Shares subject to the RSUs are, from time to time, changed into or exchanged for
a different number or kind of Shares or other securities, by reason of a share
split, spin-off, share or extraordinary cash dividend, share combination or
reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, substitute or adjust
proportionally (i) the number and kind of Shares subject to the RSUs; and/or
(ii) the terms and conditions of the RSUs. An adjustment may have the effect of
reducing the price at which Shares may be acquired to less than their Nominal
Value (the “Shortfall”), but only if and to the extent that the Committee shall
be authorized to capitalize from the reserves of the Company a sum equal to the
Shortfall and to apply that sum in paying up that amount on the Shares. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Associate, the Company and all other interested persons.




--------------------------------------------------------------------------------




Section 2.5 - Employee Costs
The Associate acknowledges that, regardless of any action taken by the Company
or, if different, the Employer the ultimate liability for all Tax-Related Items
related to the Associate’s participation in the Plan and legally applicable to
the Associate or deemed by the Company or the Employer, in their discretion, to
be an appropriate charge to the Associate even if legally applicable to the
Company or the Employer, is and remains the Associate’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The
Associate further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Associate’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Associate is subject to Tax-Related Items in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, as applicable, the Associate acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, Associate
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.
In this regard, the Associate authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following
(provided the Committee does not indicate that alternative (iii) is
unavailable):
(i)
withholding from the Associate’s wages or other cash compensation paid to the
Associate by the Company and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares issued upon vesting of the RSUs
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Associate’s behalf pursuant to this authorization without
further consent); or

(iii)
withholding in Shares to be issued upon settlement of the RSU unless the
Committee, in its sole discretion, indicates that this method of withholding is
not available prior to the applicable taxable or tax withholding event.

Provided, however, that if the Associate is an officer of the Company under
Section 16 of the Exchange Act (“Section 16 Officer”), such Section 16 Officer
is entitled to elect the method of withholding from alternatives (i) through
(iii) above, provided, that the Committee does not indicate that alternative
(iii) is unavailable.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Associate will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Associate is deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items.
Finally, the Associate agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Associate’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Associate fails to comply with the Associate’s obligations in connection
with the Tax-Related Items.




--------------------------------------------------------------------------------




Section 2.6 - Dividend Equivalents
As long as the Associate holds RSUs granted pursuant to this Award, the Company
shall accrue for the Associate, on each date that the Company pays a cash
dividend to holders of its Ordinary Shares, dividend equivalents equal to the
total number of RSUs credited to the Associate under this Award multiplied by
the dollar amount of the cash dividend paid per Share by the Company on such
date. Dividend equivalents shall accrue in an account denominated in U.S.
dollars and shall not accrue interest or other credits prior to being paid. The
accrued dividend equivalents shall be subject to the same restrictions as the
RSUs to which the dividend equivalents relate, and the dividend equivalents
shall be forfeited in the event that the RSUs with respect to which such
dividend equivalents were credited are forfeited. Upon vesting of the RSUs, or
any portion thereof, the Company shall pay to the Associate in cash at the same
time that the underlying RSUs are settled all accrued dividend equivalents
following deduction for all applicable Tax-Related Items in accordance with
Section 2.5.
Section 2.7 - Clawback Policy
The Company may cancel all or part of the RSUs or require payment by the
Associate to the Company of all or part of any amount or Shares acquired by the
Associate upon vesting and settlement of the RSUs pursuant to the Company’s
Clawback Policy as stated in Section 10 of the Plan.
ARTICLE III
PERIOD OF VESTING AND ISSUANCE OF SHARES
Section 3.1 - Vesting Schedule and Forfeiture Provisions
(a)    Subject to the Associate’s continued employment with the Company, or any
Subsidiary or a Designated Associate Company through the applicable vesting
date, the RSUs shall vest according to the vesting schedule that is set forth in
a schedule to the Agreement or provided to the Associate through the Associate’s
online account with the Company’s designated broker/stock plan administrator,
and become payable in accordance with Section 3.1(k) below.
(b)    In the event the vesting date falls on a date when the Company determines
that the Associate is not permitted to sell Shares on the open market for any
reason, including under the Company’s Insider Trading Policy (or any successor
policy), then such vesting date instead shall be the later of: (i) the next
business day of the next occurring open “window period” applicable to the
Associate or (ii) the next business day when the Company determines that the
Associate is not prohibited from selling Shares on the open market.
(c)    In the event of the Associate’s Termination of Service with the Company
or any Subsidiary or Designated Associate Company, any unvested RSUs will be
forfeited immediately by the Associate, subject to, and except as otherwise
specified in and subject to, the terms and conditions of Sections 3.1(d) to
3.1(g) below.
(d)    In the event of the Associate’s Termination of Service as a result of (i)
death; (ii) Permanent Disability; or (iii) within two years of a Change of
Control, (x) a termination by the Employer without Good Cause [or Cause] or (y)
a resignation for Good Reason by the Associate, the RSUs shall become fully
vested with respect to all Shares underlying such RSUs on the Termination Date.
(e)    If the event of the Associate’s Termination of Service prior to, or more
than two (2) years after, a Change of Control due to (i) a termination by the
Employer without Good Cause [or Cause], (ii) resignation for Good Reason by the
Associate, the Associate shall vest immediately on the date of the Termination
of Service in such number of RSUs that would have vested as of the date of the
Termination of Service after giving effect to service vesting credit equal to an
additional twelve (12) months. If, after giving effect to the service vesting
credit provided under this Section 3.1(e), the Associate is not deemed to have
satisfied the requirement of continued employment through one or more of the
applicable vesting dates pursuant to Section 3.1(a), any unvested RSUs shall be
forfeited as of the date of Termination of Service.
(f)    In the event of the Associate’s Termination of Service for reasons other
than a Termination by the Employer for Good Cause [or Cause] or the reasons set
forth in Sections 3.1(d) or 3.1(e), the Committee may, in its




--------------------------------------------------------------------------------




sole discretion, accelerate the vesting of all or a portion of the RSUs. If no
determination is made as of the Termination Date, then the RSUs shall, to the
extent not then vested, be immediately forfeited by the Associate.
(g)    Unless otherwise determined by the Committee, in its sole discretion, the
Termination Date for purposes of this Section 3.1 and the Agreement will be the
later of (i) the last day of the Associate’s active employment with the Company,
its Subsidiaries or any Designated Associate Company or (ii) the last day of any
notice period or garden leave, as provided for under the Associate’s employment
or service contract or local law; provided, however, that in the case of U.S.
taxpayers, the Termination Date shall mean a date that will allow the RSU to
comply with Section 409A of the Code.
(h)     Except as otherwise set forth in Section 3.1(d) above, in the event of a
Change of Control, the RSUs shall not automatically vest and the Committee shall
have the sole discretion to accelerate the vesting of the RSUs without regard to
whether the RSUs are assumed or substituted by a successor company.
(i)    The Associate agrees to execute and deliver or electronically accept, in
the manner and within the period specified in the Associate’s online account
with the Company’s designated broker/stock plan administrator, the Agreement
including any applicable schedules thereto.
(j)    The Committee may, in its sole discretion, cancel the RSUs if the
Associate fails to execute and deliver or electronically accept the Agreement
and documents within the period set forth in Section 3.1(i).
(k)    Shares subject to RSUs that vest shall be delivered within one month
following the applicable vesting date; provided, however, that if the RSUs are
considered non-qualified deferred compensation subject to Section 409A of the
Code (“Deferred Compensation”) as determined in the sole discretion of the
Company and the Participant is a U.S. Taxpayer, the RSUs shall be settled on a
date within 30 days of the earliest to occur of (i) the applicable vesting date
set forth in Section 3.1(a), (ii) the Associate’s “separation from service”
within the meaning of Section 409A of the Code, (iii) the Associate’s death and
(iii) a “change in control event” within the meaning of U.S. Treas. Regs §
1.409A‑3(i)(5). In addition, if the RSUs are Deferred Compensation, the RSUs are
settled upon the Participant’s separation from service, and the Participant is a
U.S. Taxpayer and a “specified employee,” within the meaning of Section 409A of
the Code, on the date the Participant experiences a separation from service,
then the RSUs shall be settled on the first business day of the seventh month
following the Participant’s separation from service, or, if earlier, on the date
of the Participant’s death, to the extent such delayed payment is required in
order to avoid a prohibited distribution under Section 409A of the Code.
Section 3.2 - Conditions to Issuance of Shares
The Shares to be delivered upon the vesting date of the RSUs, in accordance with
Section 3.1 of this Agreement, may be either previously authorized but unissued
Shares. Such Shares shall be fully paid. The Company shall not be required to
deliver any certificates representing such Shares (or their electronic
equivalent) allotted and issued upon the applicable date of the vesting of the
RSUs prior to fulfillment of all of the following conditions, and in any event,
subject to Section 409A of the Code for United States taxpayers:
(a)The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and
(b)The Associate has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5.
Without limiting the generality of the foregoing, the Committee may in the case
of United States resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Shares acquired on the vesting of RSUs does not violate
the Exchange Act and may issue stop-transfer orders in the United States
covering such Shares.
Section 3.3 - Rights as Shareholder
The Associate shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the RSUs unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Associate.




--------------------------------------------------------------------------------




Section 3.4 - Limitation on Obligations
The Company’s obligation with respect to the RSUs granted hereunder is limited
solely to the delivery to the Associate of Shares within the period when such
Shares are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation. The RSUs shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Associate
for damages relating to any delays in issuing the share certificates or its
electronic equivalent to the Associate (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Associate (or his designated entities) or
in the certificates themselves.
ARTICLE IV
ADDITIONAL TERMS AND CONDITIONS OF THE RSUs
Section 4.1 - Nature of Award
In accepting the RSUs, the Associate acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the RSU award is voluntary and occasional and does not create any contractual
or other right to receive future RSU awards, or benefits in lieu of a RSU, even
if RSU awards have been granted in the past;
(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
(d)the Associate’s participation in the Plan is voluntary;
(e)the RSUs and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation under any pension arrangement;
(f)the RSUs and any Shares acquired under the Plan and the income and the value
of the same are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, dismissal, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)the future value of the Shares underlying the RSUs is unknown, indeterminable
and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs or the underlying Shares resulting from the Associate’s
Termination of Service (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Associate is employed or the terms of his employment agreement, if any), and in
consideration of the RSU award to which the Associate is otherwise not entitled,
the Associate irrevocably agrees never to institute any claim against the
Company, any Subsidiary or Designated Associate Company or the Employer, waives
the Associate’s ability, if any, to bring any such claim, and releases the
Company, its Subsidiaries or Designated Associate Companies and the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Associate shall be deemed irrevocably to have agreed not to pursue
such claim and agree to execute any and all documents necessary to request
dismissal or withdrawal of such claim;
(i)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Change of Control or similar event affecting the Shares of
the Company; and




--------------------------------------------------------------------------------




(j)if the Associate is providing services outside the United States the
Associate acknowledges and agrees that neither the Company, the Employer nor any
Subsidiary or Designated Associate Company shall be liable for any foreign
exchange rate fluctuation between the Associate’s local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to the
Associate pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.
Section 4.2 - No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Associate’s participation in
the Plan, the issuance of Shares upon vesting of the RSUs or sale of the Shares.
The Associate is hereby advised to consult with his own personal tax, legal and
financial advisors regarding his participation in the Plan before taking any
action related to the Plan.
ARTICLE V
DATA PRIVACY NOTICE AND CONSENT
Section 5 - Data Privacy
(a)    The Associate hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Associate’s
personal data as described in this Agreement and any other RSU materials
(“Data”) by and among, as applicable, the Employer, the Company and its
Subsidiaries and Designated Associate Companies for the exclusive purpose of
implementing, administering and managing the Associate’s participation in the
Plan.
(b)    The Associate understands that the Company and the Employer may hold
certain personal information about the Associate, including, but not limited to,
the Associate’s name, home address, telephone number, date of birth, social
insurance number or other identification number (resident registration number),
salary, nationality, job title, any Shares or directorships held in the Company,
details of all RSUs or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Associate’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.
(c)    The Associate understands that Data will be transferred to Computershare
or to any other third party assisting in the implementation, administration and
management of the Plan. The Associate understands that the recipients of the
Data may be located in the Associate’s country or elsewhere, and that the
recipients’ country (e.g., Ireland) may have different data privacy laws and
protections from the Associate’s country. The Associate understands that, if he
lives outside of the United States, he may request a list with the names and
addresses of any potential recipients of the Data by contacting his local human
resources representative. The Associate authorizes the Company, Computershare
and any other recipients of Data which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his participation in
the Plan. The Associate understands that Data will be held only as long as is
necessary to implement, administer and manage the Associate’s participation in
the Plan. The Associate understands that if he resides outside the United
States, he may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his local human resources representative. Further, the Associate
understands that he is providing the consents herein on a purely voluntary
basis. If the Associate does not consent, or if the Associate later seeks to
revoke his consent, his employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Associate’s consent is that the Company would not be
able to grant the Associate RSUs or other equity awards or administer or
maintain such awards. Therefore, the Associate understands that refusing or
withdrawing his consent may affect the Associate’s ability to participate in the
Plan. For more information on the consequences of the Associate’s refusal to
consent or withdrawal of consent, the Associate understands that he may contact
his local human resources representative.




--------------------------------------------------------------------------------




ARTICLE VI
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 6 - Restrictive Covenants and Other Obligations
In consideration of the grant of RSUs, the Associate shall enter into the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule B. In the event the Associate does not sign and
return or electronically accept the Agreement of Restrictive Covenants and Other
Obligations in the manner specified within 45 days of the receipt of this
Agreement, the Committee may, in its sole discretion, cancel the RSUs. If no
such agreement is required, Schedule B shall state none or not applicable.
ARTICLE VII
MISCELLANEOUS
Section 7.1 - Administration
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Associate, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the RSUs. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 7.2 - RSUs Not Transferable
Neither the RSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Associate or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 7.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.
Section 7.3 - Binding Effect
The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 7.4 - Notices
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: Share Plans
and any notice to be given to the Associate shall be at his or her address.
By a notice given pursuant to this Section 7.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Associate shall, if the Associate is then deceased,
be given to the Associate’s personal representatives if such representatives
have previously informed the Company of their status and address by written
notice under this Section 7.4. Any notice shall have been deemed




--------------------------------------------------------------------------------




duly given when sent by facsimile or enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service or the United Kingdom’s Post Office or in the case of a notice given by
an Associate resident outside the United States of America or the United
Kingdom, sent by facsimile or by a recognized international courier service.
Section 7.5 - Titles
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.
Section 7.6 - Applicability of Plan
The RSUs and the Shares underlying the RSUs shall be subject to all of the terms
and provisions of the Plan, to the extent applicable to the RSUs and the
underlying Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.
Section 7.7 - Amendment
This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.
Section 7.8 - Governing Law
This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflicts of law provisions; provided, however,
that the Agreement of Restrictive Covenants and Other Obligations as set forth
in Schedule B, if applicable, shall be governed by and construed in accordance
with the laws specified in that agreement without regard to conflicts of law
provisions.
Section 7.9 - Jurisdiction
The State and Federal courts located in the County of New York, State of New
York shall have exclusive jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Agreement and, for such purposes, the parties hereto irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts; provided,
however, where applicable that with respect to the Agreement of Restrictive
Covenants and Other Obligations the courts specified in such agreements shall
have jurisdiction to hear and determine any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with that agreement.
Section 7.10 - Electronic Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Associate hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party broker/stock plan
administrator designated by the Company. Further, to the extent that this
Agreement has been executed on behalf of the Company electronically, the
Associate accepts the electronic signature of the Company.
Section 7.11 - Language
If the Associate has received this Agreement, or any other document related to
the RSUs and/or the Plan translated into a language other than English and if
the translated version is different than the English version, the English
version will control.




--------------------------------------------------------------------------------




Section 7.12 - Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
Section 7.13 - Schedule A
The RSUs shall be subject to any special provisions set forth in Schedule A for
the Associate’s country of residence, if any. If the Associate relocates to one
of the countries included in Schedule A during prior to the vesting of the RSUs,
the special provisions for such country shall apply to the Associate, to the
extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. Schedule A
constitutes part of this Agreement.
Section 7.14 - Imposition of Other Requirements
The Company reserves the right to impose other requirements on the RSUs and the
Shares acquired upon vesting of the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Associate to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
Section 7.15 - Insider Trading / Market Abuse Laws
The Associate acknowledges that, depending on his or her country, the Associate
may be subject to insider trading restrictions and/or market abuse laws, which
may affect his or her ability to acquire or sell Shares or rights to Shares
(e.g., RSUs) under the Plan during such times as the Associate is considered to
have “inside information” regarding the Company (as defined by the laws in the
Associate's country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s Insider Trading Policy. The Associate acknowledges that it is his or
her responsibility to comply with any applicable restrictions, including those
imposed under the Company’s Insider Trading Policy, and the Associate is advised
to consult with his or her own personal legal and financial advisors on this
matter before taking any action related to the Plan.
Section 7.16 - Waiver
The Associate acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Associate
or any other Participant of the Plan
Section 7.17 - Counterparts.
This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
Section 7.18 - Code Section 409A.
For purposes of United States taxpayers, it is intended that the terms of the
RSUs will comply with the provisions of Section 409A of the Code and the
Treasury Regulations relating thereto so as not to subject the Associate to the
payment of additional taxes and interest under Section 409A of the Code, and
this Agreement will be interpreted, operated and administered in a manner that
is consistent with this intent. In furtherance of this intent, the Committee may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, in each case, without the consent of the Associate, that the
Committee determines are reasonable, necessary or appropriate to comply with the
requirements of Section 409A of the Code and related United States Department of
Treasury guidance. In that light, the Company, its Subsidiaries and any
Designated Associate Companies make no representation or covenant to ensure that
the RSUs that are intended to be exempt from, or compliant with, Section 409A of
the Code are not so exempt or compliant or for any action taken by the Committee
with respect thereto.




--------------------------------------------------------------------------------




Nothing in the Agreement shall provide a basis for any person to take action
against the Company, its Subsidiaries or its Designated Associate
Companies based on matters covered by Section 409A of the Code, including the
tax treatment of any Shares or other payments made under the RSUs granted
hereunder, and the Company, its Subsidiaries and any Designated Associate
Companies shall not under any circumstances have any liability to the Director
or his estate or any other party for any taxes, penalties or interest due on
amounts paid or payable under this Agreement, including taxes, penalties or
interest imposed under Section 409A of the Code.


By the Associate’s execution or electronic acceptance of this Agreement
(including the schedules attached hereto) in the manner specified in the
Associate’s online account with the Company’s designated broker/stock plan
administrator, the Associate and the Company have agreed that the RSUs are
granted under and governed by the terms and conditions of the Plan and this
Agreement (including the schedules attached hereto).
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY


            





--------------------------------------------------------------------------------




Schedule A
COUNTRY-SPECIFIC APPENDIX TO RESTRICTED SHARE UNIT AWARD AGREEMENT
(Performance and Time-Based Restricted Share Units)
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN
Terms and Conditions
This Schedule A includes additional terms and conditions that govern the
Restricted Share Unit Award granted to the Associate under the Willis Group
Holdings Public Limited Company 2012 Equity Incentive Plan, as amended from time
to time (the “Plan”) and the Associates applicable Time-Based Restricted Share
Unit Agreement or Performance-Based Restricted Share Unit Agreement
(collectively referred to as the “Agreement”) if the Associate resides in one of
the countries listed below. This Schedule A forms part of the Agreement.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.
Notifications
This Schedule A also includes information based on the securities, exchange
control and other laws in effect in the Associate’s country as of October 2015.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Associate not rely on the information noted herein
as the only source of information relating to the consequences of the
Associate’s participation in the Plan because the information may be out of date
at the time the RSUs vest under the Plan.
In addition, the information is general in nature. The Company is not providing
the Associate with any tax advice with respect to the RSUs. The information
provided below may not apply to the Associate’s particular situation, and the
Company is not in a position to assure the Associate of any particular result.
Accordingly, the Associate is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Associate’s country apply to the
Associate’s situation.
Finally, if the Associate is a citizen or resident of a country other than the
one in which the Associate is currently working, transfers employment after the
Grant Date, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Associate, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall be applicable to the Associate.
IRELAND
Terms and Conditions
RSU Payment
This provision supplements Section 2.2 of the Agreement:
The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.
Notifications
Director Reporting Obligation
If the Associate is a director, shadow director (A shadow director is an
individual who is not on the board of directors of the Company or an Irish
Subsidiary but who has sufficient control so that the board of directors of the
Company or Irish Subsidiary, as applicable, acts in accordance with the
directions and instructions of the individual.) or secretary of the Company or
an Irish Subsidiary whose interest in the Company represents more than 1% of the
Company’s voting share capital, he or she must notify the Company or the Irish
Subsidiary, as applicable, in writing within five (5) business days of receiving
or disposing of an interest in the Company (e.g., RSUs, Shares, etc.), or within
five (5) business days of becoming aware of the event giving rise to the
notification requirement, or




--------------------------------------------------------------------------------




within five (5) business days of becoming a director or secretary if such an
interest exists at the time. This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests will be
attributed to the director, shadow director or secretary).
United Kingdom
Terms and Conditions
RSU Payment
This provision supplements Section 2.2 of the Agreement:
The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.
Tax Withholding Obligations
The following provisions supplement Section 2.5 of the Agreement:
The Associate agrees that if he or she does not pay or the Employer or the
Company does not withhold from the Associate the full amount of Tax-Related
Items that the Associate owes at vesting, or the release or assignment of the
RSUs for consideration, or the receipt of any other benefit in connection with
the RSUs (the “Taxable Event”), within 90 days of the end of the U.K. tax year
in which the Taxable Event occurred, or such other period specified in section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), then the amount of the uncollected income tax shall constitute a loan
owed by the Associate to the Employer. The Associate agrees that the loan will
bear interest at the official rate of HM Revenue & Customs (“HMRC”) and will be
immediately due and repayable by the Associate, and the Company and/or the
Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Associate by the Employer, by
withholding in Shares issued at vesting or from the cash proceeds from the sale
of Shares or by demanding cash or a check from the Associate. The Associate
acknowledges that the Company or the Employer may recover any such additional
income tax and National Insurance Contributions (“NICs”) (including Employer
NICs) at any time thereafter by any of the means referred to in Section 2.5 of
the Agreement, although the Associate acknowledges that the Associate ultimately
will be responsible for reporting any income tax due on this additional benefit
directly to HMRC under the self-assessment regime.
Notwithstanding the foregoing, the Associate understands and agrees that if he
or she is an officer or Director (as within the meaning of Section 13(k) of the
Exchange Act), the Associate will not be eligible for such a loan to cover the
income tax. In the event that the Associate is a Director or executive officer
and the income tax is not collected from or paid by him or her by the Due Date,
the Associate understands that the amount of any uncollected Tax-Related Items
will constitute a benefit to him on which additional income tax and NICs
(including Employer NICs) will be payable. The Associate understands and agrees
that he will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
NICs due on this additional benefit.
UNITED STATES OF AMERICA
Notifications
Exchange Control Information
Under the Foreign Account Tax Compliance Act (“FATCA”), United States taxpayers
who hold Shares or rights to acquire Shares (i.e., RSUs) may be required to
report certain information related to their holdings to the extent the aggregate
value of the RSUs/Shares exceeds certain thresholds (depending on the
Associate’s filing status) with the Associate’s annual tax return. The Associate
is advised to consult with his or her personal tax or legal advisor regarding
any FATCA reporting requirements with respect to the RSUs or any Shares acquired
under the Plan.




--------------------------------------------------------------------------------




SCHEDULE B
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES IN THE
UNITED STATES
This Agreement of Restrictive Covenants and Other Obligations for Employees in
the United States (the “RCA”) is entered into by and between Willis Group
Holdings Public Limited Company (the “Company”) and the participant (the
“Participant”) to be effective as of the date the Participant signs or
electronically accepts this RCA.
RECITALS
Whereas, Participant is employed by a Subsidiary of the Company;
Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based share options, time-based share options, performance-based
restricted share units (“RSUs”) or time-based RSUs under the Company’s 2012
Equity Incentive Plan, as amended from time to time (the “Plan”) and/or
performance or time-based cash awards (“Cash Awards” and collectively with
time-based or performance-based share options and time-based or
performance-based RSUs under the Plan, “Awards”);
Whereas, any share option or RSU Award is subject to the terms and conditions of
the Plan, the applicable award agreement (including any country specific terms
thereto), and this RCA and in consideration of the applicable share option
and/or RSU Award, the Participant shall enter into and acknowledge his or her
agreement to the terms and conditions of the Plan, the award agreement and this
RCA;
Whereas, the Cash Awards are subject to the applicable award agreement
(including any country specific terms thereto) and any other terms and
conditions the Company may impose, including the requirement to enter into this
RCA in order to be eligible to receive a Cash Award;
Whereas, any Award granted to the Participant is subject to the terms and
conditions of the Plan and/or the award agreement applicable to the
Participant’s Award (including any country specific terms thereto), and this RCA
and in consideration of the Award, the Participant shall enter into and
acknowledge his or her agreement to the terms and conditions of the Plan, the
award agreement and this RCA;
Whereas, the Participant acknowledges and agrees that he or she desires to
receive the Award and understands and agrees any Award is subject to the terms
and conditions set forth in the Plan, the applicable award agreement and this
RCA.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Award, the
receipt and sufficiency of which is hereby acknowledged in this recital and
within Section 6.4 below, the Parties hereto agree, with the intent to be bound,
as follows:
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES IN THE
UNITED STATES
Section 1 - Recitals
The Recitals set forth above are an integral part of this RCA, and are
incorporated herein by reference.
Section 2 - Definitions
2.1
“Award” shall have the meaning as set forth in the recitals.

2.2
“Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.

2.3
“Committee” shall have the same meaning as set forth in the Plan or the
applicable award agreement.





--------------------------------------------------------------------------------




2.4
“Competitor” shall mean any business principally engaged in insurance brokerage,
reinsurance brokerage, surety brokerage, bond brokerage, insurance agency,
underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging.

2.5
“Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Restricted Group.
Confidential Information includes, but is not limited to, the following
information: identities of Relevant Clients and Relevant Prospects; identities
of companies from which any Subsidiary obtains insurance coverage for Relevant
Clients and Relevant Prospects; policy terms, conditions, rates and expiration
dates pertaining to Relevant Clients and Relevant Prospects; risk
characteristics of Relevant Clients and Relevant Prospects; and non-public
information of the Restricted Group concerning insurance markets for particular
risks. Confidential Information shall not include information that is within
public domain, provided that Participant was not responsible, directly or
indirectly, for such information entering the public domain without the
Restricted Group’s consent.

2.6
“Directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of or in concert with any other person,
firm or company (whether as principal, partner, manager, employee, contractor,
director, consultant, investor or similar capacity) or otherwise.

2.7
“Employer” shall mean the Subsidiary that employs the Participant. If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.

2.8
“Employment Agreement” shall mean the contractual terms and conditions which
govern the employment of the Participant by Employer.

2.9
“Key Personnel” shall mean any person who is at the date the Participant ceases
to be an employee of Employer or was (i) at any time during the period of twelve
(12) months prior to that date employed by the Restricted Group, (ii) an
employee with whom Participant had dealings, and (iii) employed by or engaged in
the Business in a managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.

2.10
“Plan” shall have the meaning set forth in the recitals.

2.11
“Relevant Area” shall mean the counties, parishes, districts, municipalities,
cities, metropolitan regions, localities and similar geographic and political
subdivisions, within and outside of the United States of America, in which the
Employer, the Company or any of its Subsidiaries has carried on Business in
which the Participant has been involved or concerned or working on at any time
during the period of twelve (12) months prior to the date on which the
Participant ceases to be an employed by Employer

2.12
“Relevant Client” shall mean any person, firm or company who or which at any
time during the period of twelve (12) months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Employer, the Company or any of its Subsidiaries or was in the habit and/or
practice of dealing under contract with the Employer, the Company or any of its
Subsidiaries and with whom or which the Participant had dealings related to the
Business) or for whose relationship with the Employer, the Company or any of its
Subsidiaries the Participant had responsibility at any time during the said
period.

2.13
“Relevant Period” shall mean the period of twenty four (24) months following the
date on which the Participant ceases to be employed by Employer.

2.14
“Relevant Prospect” shall mean any person, firm or company who or which at any
time during the period of six (6) months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Employer, the Company or any of its Subsidiaries with whom or





--------------------------------------------------------------------------------




with which the Participant had dealings related to the Business (other than in a
minimal and non-material way).
2.15
“Restricted Group” shall mean the Company and its Subsidiaries, including the
Employer, as in existence during the Participant’s employment with Employer and
as of the date such employment ceases.

2.16
“Subsidiary” shall mean a direct and/or indirect subsidiary of the Company as
well as any associate company which is designated by the Company as being
eligible for participation in the Plan.

Section 3 - Non-Solicit and Other Obligations
3.1
The Participant acknowledges that by virtue of his or her management position
and as an employee of Employer, the Participant has acquired and will acquire
knowledge of Confidential Information of the Restricted Group and their
Business. The Participant further acknowledges that the Confidential Information
which the Restricted Group has provided and will provide to the Participant
would give the Participant a significant advantage if the Participant were to
directly or indirectly be engaged in any Business at a Competitor of the
Restricted Group.

3.2
Without the Company’s prior written consent, the Participant shall not directly
or indirectly, at any time during or after the Participant’s employment with any
Employer, disclose any Confidential Information and shall use the Participant’s
best efforts to prevent the taking or disclosure of any Confidential Information
to a Competitor, or otherwise, except as reasonably may be required to be
disclosed by the Participant in the ordinary performance of his or her duties
for Employer or as required by law.

3.3
The Participant shall not, for the Relevant Period, directly or indirectly for a
Competitor or otherwise:

3.3.1        within the Relevant Area, solicit any Relevant Client or Relevant
Prospect for the purposes of any Business which competes or will compete or
seeks to compete with the Restricted Group;
3.3.2        within the Relevant Area, accept, perform services for, or deal
with any Relevant Client or Relevant Prospect for the purposes of any Business
which competes or will compete or seeks to compete with the Restricted Group;
3. 3.3     solicit for employment or entice away from the Restricted Group any
Key Personnel; or
3. 3.4    employ or engage or endeavour to employ or engage any Key Personnel.
3.4
To the extent the Participant is a party to an Employment Agreement or other
agreement with the Employer, the Company or any Subsidiary that contains
post-employment covenants and restrictions, those post-employment covenants and
restrictions shall be separate and apart and independent from the covenants and
restrictions set forth in Sections 3.2 and 3.3 herein.

3.5
The Participant shall not directly or indirectly, at any time during or after
the Participant’s employment with any Employer, take any action or make any
statement, written or oral, that disparages or criticizes the business or
management of the Employer, the Company or any Subsidiary or any of its or their
respective directors, officers, agents, employees, products or services. 
Nothing contained herein limits or restricts any rights Participant may have to
engage in protected concerted activity under the National Labor Relations Act.

3.6
Participant recognizes and agrees that the payment of damages will not be an
adequate remedy for any breach by Participant of any of the covenants set forth
in Section 3 of this RCA.  Participant recognizes that irreparable injury will
result to Company and/or its Subsidiaries in the event of any such breach and
therefore Participant agrees that Company may, in addition to recovering
damages, proceed in equity to enjoin Participant from violating any such
covenant.

3. 7
The Participant acknowledges that the provisions of this Section 3 are fair,
reasonable and necessary to protect the goodwill and interests of the Restricted
Group.





--------------------------------------------------------------------------------




Section 4 - Governing Law & Jurisdiction
4.1
This RCA shall be governed by and construed in accordance with the laws of the
state of New York, without regard to its conflicts of law principles.

4.2
Any suit, action or proceeding arising out of or relating to this RCA shall only
be brought in the State and Federal Courts located in the County of New York,
State of New York and the Parties hereto irrevocably and unconditionally submit
accordingly to the exclusive jurisdiction of such courts for the purpose of any
such suit, action or proceeding. The Participant hereby irrevocably and
unconditionally waives any objections he or she may now have or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this RCA in the foregoing courts. The Participant further
acknowledges that for purposes of N.Y.C.P.L.R. 327(b) and N.Y. G.O.L. Section
5-1402, the value of the Plan is in excess of One Million Dollars ($1,000,000)
and the Participant hereby further irrevocably and unconditionally waives any
claim that any such suit, action or proceeding brought in the foregoing courts
has been brought in an inconvenient forum.

Section 5 - Consideration, Severability, Beneficiaries & Effect on other
agreements
5.1
The Parties acknowledge that the provisions of this RCA are severable. If any
part or provision of this RCA shall be determined by any court or tribunal to be
invalid, then such partial invalidity shall not cause the remainder of this RCA
to be or become invalid. If any provision hereof is held unenforceable on the
basis that it exceeds what is reasonable for the protection of the goodwill and
interests of the Restricted Group, but would be valid if part of the wording
were modified or deleted, as permitted by applicable law, then such restriction
or obligation shall apply with such deletions or modifications as may be
necessary to make it enforceable.

5.2
The Participant acknowledges that he or she remains bound by any Employment
Agreement or any other agreement currently in effect by and between the
Participant, on the one hand, and the Employer, the Company or any Subsidiary,
on the other hand, including but not limited to any post-employment covenants
and restrictions, and this RCA shall be in addition to, and not in place of any
such agreements.

5.3
Nothing contained in this RCA constitutes a promise or agreement to employ the
Participant for a guaranteed term or otherwise modify the terms and conditions
of the Participant’s employment with the Employer.

Section 6 - Miscellaneous
6.1
This RCA, and the provisions hereof, may not be modified, amended, terminated,
or limited in any fashion except by written agreement signed by both parties
hereto, which specifically states that it is modifying, amending or terminating
this RCA.

6.2
The rights and remedies of the Restricted Group under this RCA shall inure to
the benefit of any and all of its/their successors, assigns, parent companies,
sister companies, subsidiaries and other affiliated corporations, and the
successors and assigns of each of them.

6.3
The waiver by either party of any breach of this RCA shall not operate or be
construed as a waiver of that party’s rights on any subsequent breach.

6.4
The Participant acknowledges that the Award constitutes adequate consideration
to support the covenants and promises made by the Participant within this RCA
regardless of whether such Award is ultimately beneficial to Participant.

6.5
The Participant acknowledges and agrees that the Participant shall be obliged to
draw the provisions of Section 3 of this RCA to the attention of any third party
who may, at any time before or after the termination of the Participant’s
employment with Employer, offer to employ or engage him or her and for or with
whom Participant intends to work within the Relevant Period.





--------------------------------------------------------------------------------




6.6
The various section headings contained in this RCA are for the purpose of
convenience only and are not intended to define or limit the contents of such
sections.

6.7
This RCA may be executed in one or more counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same document. This RCA will be binding, notwithstanding that either party’s
signature is displayed only on a facsimile or electronic copy of the signature
page.

6.8
Any provisions which by their nature survive termination of this RCA, including
the obligations set forth in Sections 3 and 4, shall survive termination of this
RCA.

6.9
This RCA has been executed on behalf of the Company electronically and the
Participant accepts the electronic signature of the Company.



By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant's online account with the Company’s
designated broker/stock plan administrator, the Participant and the Company have
agreed to the terms and conditions of this RCA in connection with the
Participant’s Award.
Signed for and on behalf of
Willis Group Holdings Public Limited Company by:


/s/     
Name:
Title:
Participant:
Signature: ___________________________________________
Print Name: __________________________________________




--------------------------------------------------------------------------------




AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES OUTSIDE
OF THE UNITED STATES
This Agreement of Restrictive Covenants and Other Obligations for Employees
Outside of the United States (the “Non-U.S. RCA”) is entered into by and between
Willis Group Holdings Public Limited Company (the “Company”) and the participant
(the “Participant”) to be effective as of the date the Participant signs or
electronically accepts this Non-U.S.RCA.
RECITALS
Whereas, Participant is employed by a Subsidiary of the Company;
Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based share options, time-based share options, performance-based
restricted share units (“RSUs”) or time-based RSUs under the Company’s 2012
Equity Incentive Plan, as amended from time to time (the “Plan”) and/or
performance or time-based cash awards (“Cash Awards” and collectively with
time-based or performance-based share options and time-based or
performance-based RSUs under the Plan, “Awards”);
Whereas, any share option or RSU Award is subject to the terms and conditions of
the Plan, the applicable award agreement (including any country-specific terms
thereto), and this Non-U.S. RCA and in consideration of the applicable share
option and/or RSU Award, the Participant shall enter into and acknowledge his or
her agreement to the terms and conditions of the Plan, the award agreement and
this non-U.S. RCA;
Whereas, the Cash Awards are subject to the applicable award agreement
(including any country-specific terms thereto) and any other terms and
conditions the Company may impose, including the requirement to enter into this
Non-U.S. RCA in order to be eligible to receive a Cash Award;
Whereas, the Participant acknowledges and agrees that he or she desires to
receive the Awards and understands and agrees such Awards are subject to the
terms and conditions set forth in the applicable Plan, the award agreement and
this Non-U.S. RCA and such other written agreements and documentation as the
Company or the Employer may require;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Awards, the
sufficiency of which is acknowledged in this recital and within Section 5.4
below, the parties hereby agree as follows:
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES OUTSIDE
OF THE UNITED STATES
Section 1 - Recitals
The Recitals set forth above are an integral part of this Non-U.S. RCA, and are
incorporated herein by reference.
Section 2 - Definitions
2.1
“Award” shall have the meaning as set forth in the recitals.

2.2
“Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.

2.3
“Committee” shall have the same meaning as set forth in the Plan or the
applicable award agreement.

2.4
“Competitor” shall mean any business principally engaged in insurance brokerage,
reinsurance brokerage, surety brokerage, bond brokerage, insurance agency,
underwriting agency, managing general





--------------------------------------------------------------------------------




agency, risk management, claims administration, self-insurance, risk management
consulting or other business which is either performed by the Restricted Group
or is a business in which the Restricted Group has taken steps toward engaging.
It is further provided that Competitor includes, but is not limited to, the
following businesses and their respective subsidiaries and/or other affiliates:
Aon Corporation, Arthur J Gallagher & Co, Marsh Incorporated and Jardine Lloyd
Thompson Plc.
2.5
“Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Company or any of
its Subsidiaries.

2.6
“directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of any other person, firm or company
(whether as principal, partner, manager, employee, contractor, director,
consultant, investor or similar capacity).

2.7
“Employer” shall mean the Subsidiary that employs the Participant. If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.

2.8
“Employment Agreement” shall mean the contractual terms and conditions which
govern the employment of the Participant by Employer.

2.9
“Garden Leave” shall mean any period during any notice period where Employer
requires the Participant to remain available to respond to questions and
requests from the Employer, but not to perform any work or services for Employer
(unless expressly instructed by Employer to do so) or to enter into the
office(s) of the Restricted Group without the prior written consent of Employer.

2.10
“Key Personnel” shall mean any person who is at the date the Participant ceases
to be an employee of Employer or was at any time during the period of twelve
months prior to that date employed by the Restricted Group and who was an
employee with whom the Participant had dealings other than in a minimal and
non-material way and who was employed by or engaged in the Business in an
executive or senior managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.

2.11
“Plan” shall have the meaning set forth in the recitals.

2.12
“Relevant Area” shall mean: such country or countries in which the Participant
has carried on Business on behalf of the Company or any of its Subsidiaries in
which the Participant has been involved or concerned or worked on other than in
a minimal and non-material way at any time during the period of 12 months prior
to the date on which the Participant ceases to be employed by Employer.

2.13
“Relevant Client” shall mean any person, firm or company who or which at any
time during the period of twelve months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Company or any of its Subsidiaries or was in the habit and/or practice of
dealing under contract with the Company or any of its Subsidiaries and with whom
or which the Participant had dealings related to the Business (other than in a
minimal and non-material way) or for whose relationship with the Company or any
of its Subsidiaries the Participant had responsibility at any time during the
said period.

2.14
“Relevant Period” shall mean the period of twelve months following the date on
which the Participant ceases to be employed by Employer reduced by the length of
any period of Garden Leave (if applicable) observed by the Participant at the
instruction of Employer.

2.15
“Relevant Prospect” shall mean any person, firm or company who or which at any
time during the period of twelve months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Company or any of its Subsidiaries with whom or with which the
Participant had dealings related to the Business (other than in a minimal and
non-material way).

2.16
“Restricted Group” shall mean the Company and its Subsidiaries, as in existence
during the Participant’s employment with Employer and as of the date such
employment ceases.





--------------------------------------------------------------------------------




2.17
“Subsidiary” shall mean a direct and/or indirect subsidiary of the Company as
well as any associate company which is designated by the Company as being
eligible for participation in the Plan.

Section 3 - Non-Solicit and Other Obligations
3.1
The Participant acknowledges that by virtue of his or her senior management
position and as an employee of Employer, the Participant has acquired and will
acquire knowledge of Confidential Information of the Restricted Group and their
Business. The Participant further acknowledges that the Confidential Information
which the Restricted Group has provided and will provide to the Participant
would give the Participant a significant advantage if the Participant were to
directly or indirectly be engaged in any Business at a Competitor of the
Restricted Group.

3.2
Without the Company’s prior written consent, the Participant shall not directly
or indirectly, at any time during or after the Participant’s employment with any
Employer, disclose any Confidential Information and shall use the Participant’s
best efforts to prevent the taking or disclosure of any Confidential
Information, except as reasonably may be required to be disclosed by the
Participant in the ordinary performance of his or her duties for Employer or as
required by law.

3.3
The Participant shall provide a minimum of three months notice or such notice
contained in the Participant’s Employment Agreement, whichever is the longer, in
the event of his or her resignation from employment with Employer. The
Participant shall provide a written resignation letter to Employer prior to the
commencement of any such notice period. To the extent allowed by applicable law,
the Participant may be placed on Garden Leave for all or any portion of any
notice period. During the notice period, whether or not the Participant is on
Garden Leave, the Participant shall remain an employee of Employer and shall
continue to receive the Participant’s full salary and benefits.

3.4
The Company or Employer shall have the discretion to apply a shorter period than
the notice period set forth in 3.3 provided that in exercising this discretion
and to the extent allowed by applicable law it shall pay to the Participant the
value of the unexpired portion of his or her notice period.

3.5
The Participant shall not, for the Relevant Period, directly or indirectly:

3.5.1        within the Relevant Area, solicit any Relevant Client or Relevant
Prospect for the purposes of any Business which competes or will compete or
seeks to compete with the Restricted Group;
3.5.2        within the Relevant Area, accept, perform services for, or deal
with any Relevant Client or Relevant Prospect for the purposes of any Business
which competes or will compete or seeks to compete with the Restricted Group;
3.5.3         solicit for employment or entice away from the Restricted Group
any Key Personnel; or
3.5.4        employ or engage or endeavour to employ or engage any Key
Personnel.
3.6
To the extent the Participant is a party to an Employment Agreement or other
agreement with the Restricted Group that contains post-employment restrictions,
those post-employment restrictions shall run concurrently with the
post-employment restrictions contained in this Section 3.

3.7
The Participant acknowledges that the provisions of this Section 3 are fair,
reasonable and necessary to protect the goodwill and interests of the Restricted
Group.

Section 4 - Non-Disparagement
4.1
The Employer and Participant agree not to act in any manner detrimental to each
other or cause to be made any derogatory statements concerning each other
(including an obligation on the Employer and Participant not to make any
statement whether oral or in writing which may have the effect of damaging the
reputation of the other) including, in Participant’s case, concerning the
business, officers, employees, directors (including any non-executive directors
or former directors), consultants, agents, distributors, clients or customers
(whether former or current) or otherwise of the Restricted Group.





--------------------------------------------------------------------------------




4.2
The Employer and Participant further agree that without the prior written
consent of the other party they shall not make, or cause to be made, any
statement or comment to the press (whether local, national or specialist) or any
other media concerning Participant’s employment with the Employer or, where
applicable, his or her termination of employment for any reason.

Section 5 - Governing Law & Jurisdiction
5.1
This Non-U.S. RCA shall be governed by and construed in accordance with the laws
of the jurisdiction in which Participant is employed by Employer, without regard
to its conflict of laws.

5.2
The courts of the jurisdiction in which the Participant is employed by Employer
shall have jurisdiction to hear any suit, action or proceeding and to settle any
disputes which may arise out of or in connection with this Non-U.S. RCA and for
such purposes the parties hereto irrevocably submit to the jurisdiction of such
courts.

Section 6 - Consideration, Severability, Beneficiaries & Effect on other
agreements
6.1
The Participant acknowledges that the covenants and undertakings he or she has
made herein, including those made in Section 3, are being given for the benefit
of the Restricted Group, including Employer, and may be enforced by the Company
and/or by its Subsidiaries, including for avoidance of doubt, Employer, on
behalf of all or any of them and that such Subsidiaries are intended
beneficiaries of this Non-U.S. RCA.

6.2
The parties acknowledge that the provisions of this Non-U.S. RCA are severable.
If any part or provision of this Non-U.S. RCA shall be determined by any court
or tribunal to be invalid, then such partial invalidity shall not cause the
remainder of this Non-U.S. RCA to be or become invalid. If any provision hereof
is held unenforceable on the basis that it exceeds what is reasonable for the
protection of the goodwill and interests of the Restricted Group, but would be
valid if part of the wording were modified or deleted, as permitted by
applicable law, then such restriction or obligation shall apply with such
deletions or modifications as may be necessary to make it enforceable.

6.3
The Participant acknowledges that he or she remains bound by any Employment
Agreement or any other agreement entered into by the Participant with the
Restricted Group and this Non-U.S. RCA shall be in addition to, and not in place
of any such agreements. The Participant further acknowledges that in the event
of any breach by the Participant of any provision contained in such agreements
or this Non-U.S. RCA, the Company and/or any Subsidiary, including for avoidance
of doubt Employer, may, in their discretion, enforce any term and condition of
those agreements and/or this Non-U.S. RCA.

6.4
The Participant acknowledges that any Awards, separately and/or together,
constitute adequate consideration to support the covenants and promises made by
the Participant within this Non-U.S. RCA.

Section 7 - Miscellaneous
7.1
This Non-U.S. RCA may not be modified except by written agreement signed by both
parties hereto.

7.2
The rights of the Restricted Group under this Non-U.S. RCA shall inure to the
benefit of any and all of its/their successors, assigns, parent companies,
sister companies, subsidiaries and other affiliated corporations.

7.3
The waiver by either party of any breach of this Non-U.S. RCA shall not operate
or be construed as a waiver of that party’s rights on any subsequent breach.

7.4
The Participant acknowledges and agrees that the Participant shall be obliged to
draw the provisions of Section 3 to the attention of any third party who may, at
any time before or after the termination of the Participant’s employment with
Employer, offer to employ or engage him and for or with whom the Participant
intends to work within the Relevant Period.





--------------------------------------------------------------------------------




7.5
The various section headings contained in this Non-U.S. RCA are for the purpose
of convenience only and are not intended to define or limit the contents of such
sections.

7.6
This Non-U.S. RCA may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same document. This Non-U.S. RCA will be binding, notwithstanding
that either party’s signature is displayed only on a facsimile copy of the
signature page.

7.7.
Any provisions which by their nature survive termination of this Non-U.S. RCA,
including the obligations set forth in Sections 3 and 4 shall survive
termination of this Non-U.S. RCA.

By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant’s online account with the Company’s
designated broker/stock plan administrator, the Participant and the Company have
agreed to the terms and conditions of this RCA in connection with the
Participant’s Award.
Signed for and on behalf of
Willis Group Holdings Public Limited Company by:


/s/ ______ _        
Name:
Title:
Participant:
Signature: ___________________________________________
Print Name: __________________________________________




